95 Ga. App. 267 (1957)
97 S.E.2d 635
RICKS, by Next Friend
v.
BOATWRIGHT.
36359.
Court of Appeals of Georgia.
Decided January 10, 1957.
Rehearing Denied March 4, 1957.
Sam G. Dettelbach, Joel J. Fryer, for plaintiff in error.
Bob Humphreys, Wm. H. Riddlespurger, contra.
*270 CARLISLE, J.
No cause of action is stated in a petition in which the plaintiff seeks to recover for injuries alleged to have been received by her (a nine-year-old child) when she went upon the premises of the defendant for the purpose of visiting a guest of the defendant's motel, with the implied knowledge of the defendant, when she stuck her hand into the wringer attachment of an electrical washing machine which the defendant provided for the use of his motel guests and which the guest whom the plaintiff was visiting was operating, although it be alleged that the wringer was a dangerous, unguarded, attractive nuisance to small children. Haley Motor Co. v. Boynton, 40 Ga. App. 675 (150 S. E. 862), and cit. The plaintiff *268 was at most a licensee. Cook v. Southern Railway Co., 53 Ga. App. 723 (187 S. E. 274), and cit. "The owner of premises owes to a licensee no duty of keeping the condition of the premises up to any given standard of safety, except that they must not contain pitfalls or mantraps or things of that character." Kinnebrew v. Ocean Steamship Co., 47 Ga. App. 704 (2) (171 S. E. 385), and cit. Such a petition shows no breach of a legal duty by the defendant owed to the plaintiff, and the trial court did not err in sustaining a general demurrer thereto.
Judgment affirmed. Gardner, P. J., and Townsend, J., concur.